Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 6-9, drawn to a method for treating Dengue virus infection comprising administering to a subject in need thereof a therapeutically effective amount of an inhibitor of OST complex, wherein the inhibitor is a small organic molecule;
Group II, claim(s) 6-8, drawn to a method for treating Dengue virus infection comprising administering to a subject in need thereof a therapeutically effective amount of an inhibitor of OST complex, wherein the inhibitor is an antibody;
Group III, claim(s) 6-8, drawn to a method for treating Dengue virus infection comprising administering to a subject in need thereof a therapeutically effective amount of an inhibitor of OST complex, wherein the inhibitor is a polypeptide;
Group IV, claim(s) 6-7, drawn to a method for treating Dengue virus infection comprising administering to a subject in need thereof a therapeutically effective amount of an inhibitor of 
Group V, claim(s) 6 and 8, drawn to a method for treating Dengue virus infection comprising administering to a subject in need thereof a therapeutically effective amount of an inhibitor of CCT complex, wherein the inhibitor is a small organic molecule;
Group VI, claim(s) 6 and 8, drawn to a method for treating Dengue virus infection comprising administering to a subject in need thereof a therapeutically effective amount of an inhibitor of CCT complex, wherein the inhibitor is an antibody;
Group VII, claim(s) 6 and 8, drawn to a method for treating Dengue virus infection comprising administering to a subject in need thereof a therapeutically effective amount of an inhibitor of CCT complex, wherein the inhibitor is a polypeptide;
Group VIII, claim(s) 6, drawn to a method for treating Dengue virus infection comprising administering to a subject in need thereof a therapeutically effective amount of an inhibitor of CCT complex, wherein the inhibitor is other than those defined in groups V-VII, such as those defined in the application, pages 10-11 (e.g., oligonucleotide);
Group IX, claim(s) 6 and 8, drawn to a method for treating Dengue virus infection comprising administering to a subject in need thereof a therapeutically effective amount of an inhibitor of RACK1, wherein the inhibitor is a small organic molecule;
Group X, claim(s) 6 and 8, drawn to a method for treating Dengue virus infection comprising administering to a subject in need thereof a therapeutically effective amount of an inhibitor of RACK1, wherein the inhibitor is an antibody;
XI, claim(s) 6 and 8, drawn to a method for treating Dengue virus infection comprising administering to a subject in need thereof a therapeutically effective amount of an inhibitor of RACK1, wherein the inhibitor is a polypeptide;
Group XII, claim(s) 6, drawn to a method for treating Dengue virus infection comprising administering to a subject in need thereof a therapeutically effective amount of an inhibitor of RACK1, wherein the inhibitor is other than those defined in groups IX-XI, such as those defined in the application, pages 10-11 (e.g., oligonucleotide);
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions groups I to XII lack unity of invention because the groups do not share the same or corresponding technical feature. Particularly, the chemical compounds encompassed within claim 6 and/or claim 8 are not regarded as being of similar nature because all of the alternatives do not share a common property or activity.  
Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature. When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of claim 6: inhibitors of OST complex, inhibitors of CCT complex and inhibitors of RACK1, are not recognized in the art as having common property. In fact,  OST complex, CCT complex and RACK1 have been known for their distinct functions and structures. See, pages 3-4 of the specification. Further, they are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds. The different inhibitors targeting structurally distinct complexes would have been expected to have distinct structures. 
As to compounds recited in claim 8: small organic molecule, antibodies, and polypeptides, those compounds are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Various small molecular compounds, antibodies, polypeptides.
Applicant is required, in reply to this action, to elect a single species, as applicable to elected invention, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  6-8
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627